Citation Nr: 0111324	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-13 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee osteochondritis dissecans.  

2.  Entitlement to service connection for right knee 
arthritis, chondromalacia and a torn meniscus. 


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to January 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  In an April 1975 rating decision, the RO denied service 
connection for osteochondritis dissecans, right knee, 
postoperative.  The veteran did not appeal.

2.  The evidence presented since the April 1975 rating 
decision is not material.  

3.  Chondromalacia, arthritis and a torn meniscus of the 
right knee were not manifest during service and arthritis was 
not manifest within 1 year of separation from service.

CONCLUSIONS OF LAW

1.  The April 1975 rating decision denying service connection 
for right knee osteochondritis dissecans is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  Evidence received since the RO's 1975 decision is not new 
and material and the veteran's claim of entitlement to 
service connection for right knee osteochondritis dissecans 
is not reopened. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  

3.  Chondromalacia, arthritis and a torn meniscus of the 
right knee were not incurred in or aggravated by service and 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein VCAA) became law while 
this claim was pending.  The RO did not consider the case 
under VCAA and VA guidance issued pursuant to VCAA.  However, 
the veteran was not prejudiced.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  The RO provided the veteran with the 
pertinent evidentiary development which was subsequently 
codified by VCAA.  In addition to performing the pertinent 
development required under VCAA, the RO notified the veteran 
of his right to submit evidence.  As discussed below, the 
statement of the case specifically informed the veteran of 
the type of evidence which would be required to reopen the 
claim.  VCAA, to be codified at 38 U.S.C. § 5103(a).  It 
would not abridge his rights under VCAA for the Board to 
proceed to review the appeal.  The veteran has not asserted 
that the case requires further development or action under 
VCAA.  VCAA does not require the reopening of a claim that 
has been disallowed, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
VCAA (to be codified at 38 U.S.C. § 5103A(f)).  

Osteochondritis Dissecans

In an April 1975 rating decision, the RO denied service 
connection for osteochondritis dissecans, right knee, 
postoperative.  The evidence at the time of the April 1975 
rating decision consisted of the service medical records and 
his claim for benefits.  

The history, taken for the examination when the veteran was 
accepted for service, in August 1949, records that the 
veteran had an accident or injury to his right knee, before 
service, at age 18.  The examiner reported that the veteran's 
bones, joints and muscles had no significant abnormalities.  

In January 1950, there was a report of pain in the right 
knee.  The veteran gave a history of an old injury to the 
right knee years ago.  He stated that he was currently having 
pain and locking.  No injury or trauma in service was 
reported.  An arthrotomy was performed.  The diagnosis was 
osteochondritis dissecans of the right knee, result of an old 
injury.  The line of duty determination was No, that it had 
existed prior to service.   

In October 1950, the veteran claimed that he bumped his knee 
on a plane in 1948 (he entered service in 1949) and since 
then developed trouble at his right knee.  He was previously 
hospitalized and got better.  Then, in January 1950, the knee 
again bothered him and he was operated on.  Recently, it had 
been bothering him for two weeks and he sought treatment.  In 
November 1950, the veteran had an arthrotomy of the right 
knee with removal of a loose body.  The diagnosis was 
osteochondritis dissecans of the right knee joint and loose 
body, right knee joint.  The line of duty determination was 
Yes.  

On examination for separation from service, in January 1953, 
the veteran had a 6 inch scar on the right knee.  It was 
noted that there had been right knee operations in January 
and November 1950 with removal of joint mice.  

In April 1975, the RO sent the veteran a letter informing him 
that his claim for service connection for a right knee 
condition must be disallowed because the condition was 
neither incurred in or aggravated by service. He was told 
that the condition clearly predated his entrance to active 
duty and was not aggravated thereby.  He was told that there 
was no record of right knee trauma during his period of 
service and that the surgery was for the amelioration of a 
clearly pre-existing condition.  

The veteran did not file a timely appeal of the April 1975 
rating decision.  Decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000). 

United States Court of Appeals for the Federal Circuit has 
held that according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).  Thus, the veteran's repeated 
statements that he had surgery in service simply repeat 
evidence of record and are cumulative.   

The veteran has submitted recent private medical records 
showing the status of his knees from 1984 to 1998.  There is 
no dispute that the veteran currently has knee disabilities.  
However, these medical records do not address the critical 
questions raised by the prior denial.  They do not provide 
evidence that the veteran did not have right knee 
osteochondritis dissecans prior to service.  They do not 
provide evidence that the veteran's right knee 
osteochondritis dissecans increased in severity during 
service.  They do not provide evidence that the veteran's 
knee disorder increased in severity beyond its natural 
progress during service.  They do not provide evidence that 
the veteran incurred an additional superimposed knee disorder 
in service.  They did not provide evidence which could be 
considered new and material.  In sum, the additional evidence 
does not address any of the factual or legal bases for the 
reason for the prior denial.

His theory of entitlement has focused on aggravation in 
service, as evidenced by the two surgeries.  This claim was 
previously considered and denied and the veteran needs new 
and material evidence to reopen the claim.  In line with his 
claim, the May 2000 statement of the case informed the 
veteran that the recent medical evidence although new, does 
not provide objective findings showing this condition was 
aggravated, beyond that of normal, progression, while on 
active duty.  This explanation, along with the applicable 
regulations in the statement of the case, put the veteran on 
notice of the type of evidence he needed to submit.  He was 
put on notice that he needed evidence addressing the question 
of aggravation of right knee osteochondritis dissecans to 
reopen the claim.  This complied with the notice provisions 
of the VCAA.  

Other Diagnoses

Since the 1975 rating decision that the veteran has presented 
evidence that he has a possible torn meniscus, arthritis and 
chondromalacia of the right knee.  None of these diagnoses 
were established during service.  Service connection was 
previously denied for osteochondritis dissecans.  There is no 
indication that service connection had previously been denied 
for arthritis, chondromalacia or a torn meniscus.  There is 
no evidence that the remote diagnoses preexisted service.  
There is no indication that the prior rating panel considered 
the denial of service connection for conditions that did not 
exist at that time.  The Board concludes that there is a new 
claim.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  
However, there is no competent evidence of the diagnoses 
during service, there is no competent evidence of arthritis 
within one year of separation from service and no competent 
evidence linking the remote post service diagnoses to 
service.  To this extent, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.

ORDER

The petition to reopen a claim of entitlement to service 
connection for right knee osteochondritis dissecans is 
denied.  Service connection for right knee arthritis, 
chondromalacia and a torn meniscus is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

